[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                     FILED
                         ________________________         U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                              September 14, 2007
                               No. 07-10663                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                   D. C. Docket No. 06-00086-CR-T-17-EAJ

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

JASON SANDOVAL,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                             (September 14, 2007)

Before ANDERSON, DUBINA and CARNES, Circuit Judges.

PER CURIAM:

     Christopher Desrochers, appointed counsel for Jason Sandoval in this direct
criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Sandoval’s conviction and

sentence are AFFIRMED.




                                          2